IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2009
                                     No. 08-10013
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

EMPRA JERON HOLT,

                                                   Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 7:05-CR-22-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Empra Jeron Holt pleaded guilty to one count of possession of fifty grams
or more of crack cocaine with intent to distribute, one count of possession of five
grams or more of crack cocaine with intent to distribute, and two counts of
possession of a firearm in furtherance of a drug trafficking offense. The district
court sentenced him to serve a total of 495 months in prison. Holt now appeals
his conviction and sentence. We do not consider whether Holt filed a timely
notice of appeal because, for the reasons stated below, we conclude that his


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10013

appeal lacks merit. See United States v. Martinez, 496 F.3d 387, 388-89 (5th Cir.
2007), cert. denied, 128 S. Ct. 728 (2007).
      Holt argues that the district court erred and failed to comply with F ED.
R. C RIM. P. 11(b)(1) by accepting his pleas to the firearm charges. He contends
that these pleas were neither knowing nor voluntary due to his failure to
understand the essential elements of these charges and his failure to understand
his potential sentencing exposure.     Our review of the record refutes Holt’s
assertions concerning his understanding of the charges against him and the
potential sentence he could receive. Holt has shown no plain error in connection
with this claim. See United States v. Vonn, 535 U.S. 55, 59 (2002); see also
Blackledge v. Allison, 431 U.S. 63, 74 (1977); Hobbs v. Blackburn, 752 F.2d 1079,
1081 (5th Cir. 1985).
      Holt contends that the district court acted contrary to F ED. R. C RIM. P.
32(i) at sentencing by failing to make findings concerning the matters raised in
his objections to the PSR.      The record reflects that Holt knowingly and
voluntarily waived his right to bring most sentencing claims on appeal. See
United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).           Because the
Government has invoked the appellate waiver clause found in Holt’s plea
agreement, and because this claim is covered by the waiver clause, we decline
to consider it. See id.; United States v. Story, 439 F.3d 226, 230-31 (5th Cir.
2006). We decline to consider Holt’s argument that arithmetical error occurred
in relation to the district court’s failure to make factual findings because this
argument was raised for the first time in Holt’s reply brief. See United States
v. Jackson, 426 F.3d 301, 304 n.2 (5th Cir. 2005).
      Holt also contends that the district court committed arithmetical error by
using cash that was seized from his home to calculate his sentence and by
determining that behavior underlying a dismissed charge was relevant conduct
for sentencing purposes. Assuming arguendo that consideration of these claims
is not precluded by the waiver, we conclude that they lack merit.

                                        2
                                 No. 08-10013

      Holt has shown no error in connection with the district court’s decision to
rely on the presentence report (PSR) with respect to the cash that was seized
from his home. See United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006);
United States v. Carbajal, 290 F.3d 277, 287 (5th Cir. 2002). Holt likewise has
shown no error in connection with the district court’s relevant conduct
determination. See United States v. Alvarado-Santilano, 434 F.3d 794, 799 (5th
Cir. 2005). To the extent Holt argues that the district court erred by relying on
the PSR because it contained inaccurate and inconsistent statements, he has not
shown plain error. United States v. Fierro, 38 F.3d 761, 773 n.4, 774 (5th Cir.
1994); see also United States v. Vital, 68 F.3d 114, 119 (5th Cir. 1995).
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is GRANTED. The Government’s alternative
motion for an extension of time to file an appellate brief is DENIED, as is the
Government’s request to dismiss the appeal.




                                        3